Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.1 Page 1 of 75


                                                          Jul 06 2021

                                                           s/ franciscoh




                                                     '21CV1219 WQHJLB
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.2 Page 2 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.3 Page 3 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.4 Page 4 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.5 Page 5 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.6 Page 6 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.7 Page 7 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.8 Page 8 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.9 Page 9 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.10 Page 10 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.11 Page 11 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.12 Page 12 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.13 Page 13 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.14 Page 14 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.15 Page 15 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.16 Page 16 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.17 Page 17 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.18 Page 18 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.19 Page 19 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.20 Page 20 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.21 Page 21 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.22 Page 22 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.23 Page 23 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.24 Page 24 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.25 Page 25 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.26 Page 26 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.27 Page 27 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.28 Page 28 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.29 Page 29 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.30 Page 30 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.31 Page 31 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.32 Page 32 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.33 Page 33 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.34 Page 34 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.35 Page 35 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.36 Page 36 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.37 Page 37 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.38 Page 38 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.39 Page 39 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.40 Page 40 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.41 Page 41 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.42 Page 42 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.43 Page 43 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.44 Page 44 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.45 Page 45 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.46 Page 46 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.47 Page 47 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.48 Page 48 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.49 Page 49 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.50 Page 50 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.51 Page 51 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.52 Page 52 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.53 Page 53 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.54 Page 54 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.55 Page 55 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.56 Page 56 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.57 Page 57 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.58 Page 58 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.59 Page 59 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.60 Page 60 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.61 Page 61 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.62 Page 62 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.63 Page 63 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.64 Page 64 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.65 Page 65 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.66 Page 66 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.67 Page 67 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.68 Page 68 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.69 Page 69 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.70 Page 70 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.71 Page 71 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.72 Page 72 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.73 Page 73 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.74 Page 74 of 75
Case 3:21-cv-01219-WQH-JLB Document 1 Filed 07/06/21 PageID.75 Page 75 of 75
